department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date cc intl b02 conex-121389-05 office_of_chief_counsel number info release date uil -------------------------- -------------------------- --------------------------- dear -------------- this letter responds to your request for information dated march to senator richard shelby senator shelby asked us to respond to you directly this letter also confirms our recent telephone conversation with you you asked why independent contractors working in iraq prior to date do not qualify for the ex-pat exemption under sec_911 of the internal_revenue_code code to the contrary as we advised you in our telephone conversation an independent_contractor of the u s government in iraq is eligible for sec_911 benefits for the period prior to date provided that the individual makes a valid sec_911 election and the other requirements of sec_911 of the code are met specifically sec_911 of the code allows a u s citizen and certain u s residents to exclude foreign_earned_income and housing cost amounts from gross_income if he or she has a tax_home in a foreign_country and is a bona_fide_resident of a foreign_country or is present in a foreign_country for full days during any consecutive month period currently the amount excludible under sec_911 is limited to dollar_figure however the law sec_911 d a of the code provides that if travel to any foreign_country or any transaction in connection with such travel is prohibited by certain regulations during any period then foreign_earned_income does not include income from sources within that country attributable to services performed during tha t period conex-121389-05 housing_expenses do not include any expenses allocable to such period for housing in that country while the taxpayer is present in that country or for housing of the taxpayer’s spouse or dependents in another country while the taxpayer is present in that country and an individual is not treated as a bona_fide_resident of or as present in a foreign_country for any day during which the individual was present in that country the regulations described in sec_911 of the code are those adopted under the trading with the enemy act u s c app et seq or the international emergency economic powers act u s c et seq and that include provisions generally prohibiting citizens and residents of the united_states from engaging in transactions related to travel to from or within a foreign_country sec_911 however provides that the limitations of sec_911 do not apply to any individual during any period in which the individual’s activities do not violate the regulations described in sec_911 iraq is one of three countries identified in revrul_92_63 1992_2_cb_195 as being subject_to the regulations described in sec_911 of the code however in we issued notice_2003_52 2003_2_cb_296 which states that individuals whose activities in iraq are permitted by a specific or general license issued by the u s treasury’s office of foreign assets control are not subject_to the limitation of sec_911 because those activities no longer violate the iraqi sanctions regulations further on date the president issued executive_order which effectively lifted the sanctions against iraq effective date and thus removed the limitation of sec_911 this letter provides general information which we hope is helpful it is intended for informational purposes only and does not constitute a ruling see revproc_2005_1 sec_2 2005_1_irb_7 if you have any additional questions please contact ------------------ --------------------------------------------------------------------------------------------------------------------- ------------------------ at sincerely phyllis e marcus branch chief office of the associate chief_counsel intl
